Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tara Nealey on 01/13/2022.
	Please amend the claims as follows:
1.	(Currently Amended) Method of estimating a nucleic acid copy number in a sample comprising the steps of
providing a sample comprising nucleic acids of a to be determined number of copies;
attaching variable nucleotidic labels to said nucleic acids;
amplifying said nucleic acids with the labels with a nucleic acid duplication procedure;
determining amounts of amplified nucleic acid copies with a label, each amount is determined for nucleic acid copies with a different label; and
providing an estimation of the nucleic acid copy number in the sample of step a) based on the determined amounts of step d) by
approximating a probability of the labels of attaching to a nucleic acid by for at least two, or or at least ten or more, different nucleic acid species in the sample: averaging the amounts of said label for different nucleic acid species after amplification; and iteratively or stepwise
 
refining an expected number of nucleic acid copies in the sample based on the number of distinct detected labels in step d) and the expectation of the number of different labels to attach to a nucleic acid according to the probability of the labels of attaching to a nucleic acid copy and a previous iteration or pre-set value of an expected number of nucleic acid 
or
 
(i) modelling probability distributions of amounts of amplified nucleic acid copies with a given label based on the determined amounts of step d), the probability of the labels of attaching to a nucleic acid, an estimated amplification efficiency or expected number of nucleic acid copies in the sample, and based on the expected duplication of amplified nucleic acid copies with a label in a nucleic acid duplication procedure per duplication cycle depending on said estimated amplification efficiency,
determining the likelihood of the determined amount of nucleic acid copies with the labels to occur according to the modelled probability distribution of nucleic acid copies with the labels,
maximizing a likelihood of step (ii) by varying the estimated amplification efficiency or expected number of nucleic acid copies in the sample,
providing the estimation of the number of nucleic acid copies in the sample according to said maximized model or according to the estimated amplification efficiency at the maximized model.

 (Currently amended) The method of claim 1 wherein probability of the labels of attaching to a nucleic acid is determined according to formula (12), formula (45) or formula (46); and/or
estimated amplification efficiency or expected number of nucleic acid copies in the sample are used interchangeably by conversion according to formula (27); and/or
in step A), probability distributions of amounts of amplified nucleic acid copies with a given label is determined according to formula (5), 


(Currently amended) The method of claim 1, wherein the efficiency of amplifying said nucleic acids with the labels in said nucleic acid duplication procedure is not 100%
(Currently amended) The method of claim 1 wherein at least 20, or or at least 40, distinct labels are attached to the nucleic acids.
 (Currently amended) The method of claim 1, wherein the amplification is for at least 1, 

 (Currently amended) A computer program product comprising computer readable instructions for calculating an estimation of the amount of nucleic acid copies in a sample based on a determined amount after an amplification of nucleic acids with attached labels according the steps of:
approximating a probability of the labels of attaching to a nucleic acid by for at least two, or at least four, or at least ten or more, different nucleic acid species in the sample: 
averaging the amounts of said label for different nucleic acid species after amplification and iteratively or stepwise:
refining an expected number of nucleic acid copies in the sample based on the number of distinct detected labels and the expectation of the number of different labels to attach to a nucleic acid, according to the probability of the labels of attaching to a nucleic acid copy and a previous iteration or pre-set value of an expected number of nucleic acid copies in the sample or an estimated amplification efficiency;
or
 
(i)  modelling probability distributions of amounts of amplified nucleic acid copies with a given label, the probability of the labels of attaching to a nucleic acid, an estimated amplification efficiency or expected number of nucleic acid copies in the sample, and based on the expected duplication of amplified nucleic acid copies with a label in a nucleic acid duplication procedure per duplication cycle depending on the estimated amplification efficiency;

	determining the likelihood of the determined amount of nucleic acid copies with the labels to occur according to the modelled probability distribution of nucleic acid copies with the labels;
maximizing a likelihood of step (ii) by varying the estimated amplification efficiency or expected number of nucleic acid copies in the sample;
providing the estimation of the number of nucleic acid copies in the sample according to said maximized model or according to the estimated amplification efficiency at the maximized model;
wherein the sample comprising nucleic acids of a to-be-determined number of copies is processed by the steps of:
attaching variable nucleotidic labels to said nucleic acids;
amplifying said nucleic acids with the labels with a nucleic acid duplication procedure; and
determining amounts of amplified nucleic acid copies with a label, each amount is determined for nucleic acid copies with a different label prior to using the determined amounts in the estimation steps 1) and 2).

(Currently amended) The computer program product of claim 12 adapted for presenting or displaying the result of steps 1) and 2) on a readable medium.

(Currently amended) The method of performing steps 1) and 2) as defined in claim 12 on a computer.

(Currently amended) The method of claim 1 comprising presenting or displaying the result of steps 1) and 2) .   
	

Reasons for Allowance
see also Example, Sections 2-3).  The Office could not find prior art that taught or suggested iteratively or stepwise performing steps A or B iteratively or stepwise performing steps A or B, rather only Galton-Watson process models for PCR, not UMIs/barcodes (US 20180355416). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-15 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637